Citation Nr: 1113005	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-37 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lipoma, to include as based on exposure to herbicides.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse & Appellant's Friend



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 30 percent, effective July 12, 2004.  The Veteran's claims file is now in the jurisdiction of the Cleveland, Ohio RO.  In March 2005, a hearing was held before a decision review officer (DRO) at the RO.  In July 2008, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the claims file.  An interim (December 2008) rating decision implemented the Board's November 2008 decision, granting a partial (to 50 percent) increased rating for PTSD, effective July 12, 2004.  

In March 2011 correspondence, the Veteran's representative raised the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As provided under governing caselaw, it is considered part and parcel of the increased rating claim on appeal, and will be discussed in the remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The matter of the rating for PTSD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  





FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.  

2.  Lipomas were not manifested during the Veteran's service or for many years thereafter, and the preponderance of the evidence is against a finding that the Veteran's current lipomas are related to his service, to include as due to exposure to herbicides.  


CONCLUSION OF LAW

Service connection for lipomas is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A July 2004 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  March 2006 and January 2009 letters informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent VA and private treatment records are associated with his claims file.  Pursuant to the Board's Remand instructions, the RO arranged for an examination of the Veteran in February 2010.  The examination is adequate for rating purposes, as the examiner reviewed the record and conducted a thorough physical examination of the Veteran, with notation of all clinical findings necessary for a proper determination in the matter, and explained the rationale for the opinion (as will be discussed in greater detail below).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  At the March 2005 DRO hearing, the Veteran suggested avenues for development of evidence, such as private treatment records from his family doctors beginning in approximately 1969; however, he has not provided sufficient identifying information (and releases) for VA to pursue such development.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 3.303.  
To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); see also Clyburn v. West, 12 Vet. App. 296, 303 (1999); Kessel v. West, 13 Vet. App. 9, 16-17 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service personnel records show the Veteran served in Vietnam from June 1968 to July 1969.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, are presumed to have been exposed to an herbicide agent therein, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112, 1116; 38 C.F.R. § 3.307, 3.309(e).  

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's DD Form 214 reflects that he served in combat (he was awarded the Purple Heart medal and a Combat Action Ribbon).  His STRs, including his July 1969 separation examination report, are silent for complaints, findings, treatment or diagnosis of lipomas.  

A February 2004 VA treatment record notes the Veteran's complaints of numerous truncal lipomas and two brown lesions on his chest.  On physical examination, findings included four lipomatous masses on his trunk and arms, with the largest 6 centimeter mass being located on his right flank.  He also had a 0.5 centimeter brownish black raised neoplasm on his mid chest and a 0.3 centimeter brown raised neoplasm on his right abdomen; smaller lipomatous masses were noted on his left flank and on his upper arms.  

In an August 2004 correspondence, the Veteran reported that he has had fatty lumps on his arms and other parts of his body since his release from the military.  He stated he has tried different creams and lotions but nothing works.  
At the March 2005 DRO hearing, the Veteran reported that he noticed his lipomas in late 1969/early 1970 and that he was treated by family doctors.  He also stated that he believed they were not inherited, as no relative has/or had lipomas.  He related he was never treated for lipomas during service, but that he had them on his arms during service.  

In his November 2005 VA Form 9, the Veteran stated he began to have lipomas after he returned from Vietnam, and that he believed they were related to Agent Orange exposure.  

A February 2006 VA treatment record shows the Veteran underwent excision of a 1.5 centimeter raised brown neoplasm over the mid sternum.  

At the July 2008 Travel Board hearing, the Veteran denied any formal treatment for lipomas during service; he indicated he was informally (i.e., with no record) treated by a corpsman.  He denied earlier VA treatment for lipomas.  

On February 2010 VA examination, the examiner noted the Veteran's claims file was reviewed.  After noting the history of the lipomas, including that the STRs contain no evidence of lipomas and that the earliest postservice evidence of lipomas is dated in February 2004, the examiner opined that the lipomas are unrelated to the Veteran's service as there is no documentation they were manifest during service.  The examiner cited to medical treatise evidence that states that the exact cause of lipomas is unknown, but that it is believed that genetic factors play a role in their development.  The examiner noted that VA treatment records show the Veteran is adopted and has never met his biological parents.  Finally, the examiner indicated that an additional risk factor for the development of the lipomas is age (being between 40 and 60 years old).  

There is no objective evidence that the Veteran's lipomas were manifested in service or soon thereafter.  The Veteran's accounts that they became manifest in service or soon thereafter are not credible.  They are not credible because they are inconsistent (as he has alleged both that they became manifest in service and that they began after service), because in part they are contradicted by contemporaneous clinical data (i.e., to the extent that he alleges they became manifest in service and have been present ever since, such allegation is contradicted by normal skin evaluation on service separation examination), and because they are self-serving.  Consequently, service connection for lipomas on the basis that such disability became manifest in service and persisted is not warranted.  

Regarding the allegation that the lipomas are related to Agent Orange exposure, the evidence shows the Veteran served in Vietnam during the Vietnam War; therefore, his exposure to herbicides in service is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, lipomas are not among the enumerated diseases that may be presumed service connected based on Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Hence, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

Consequently, to establish service connection for lipomas, the Veteran must show affirmatively that such disability is related to his service.  His DD Form 214 reflects that he served in combat.  Accordingly, he is entitled to the relaxed evidentiary requirements afforded to veterans who served in combat under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, § 1154(b) does not provide a presumption of service connection; to establish service connection for the claimed disability, the claimant must still show a nexus between the current disability and service, and that requires competent evidence.  

Significantly, the first clinical notation of such is in February 2004, more than 34 years after service.  Notably, a lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is, of itself, a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).  
What is presented then, is the question of whether in the absence of any credible evidence of continuity since service, the Veteran's lipomas may somehow be related to his remote service (to include as due to Agent Orange exposure therein).  That is a question that is inherently medical in nature.  The only medical evidence that directly addresses this matter is the report of the February 2010 VA examiner, who opined that the Veteran's lipomas are unrelated to his service.  She noted that there is no documentation of lipomas until February 2004.  She cited to medical treatise evidence that genetic factors are considered to be a basis for lipomas, and that the record reflects the Veteran is adopted [rendering moot his observation that his family members do not have lipomas].  She pointed to age as an additional risk factor for the development of lipomas (The Veteran is now 62, and was 55 when lipomas were first clinically documented.).  This opinion is by a medical professional (who is competent to provide it), and is supported by rationale by that cites to factual data.  Consequently, the Board finds the opinion probative evidence in this matter.  Because there is no competent evidence to the contrary the Board finds it persuasive.  

The Veteran's own opinion in this matter is not competent evidence as the critical question is one beyond lay observation.  Nexus between a current (and only recently manifested) disability and remote service/environmental factors therein is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  The benefit of the doubt doctrine does not apply; the claim must be denied.  


ORDER

Service connection for lipomas is denied.  

REMAND

The November 2008 Board Remand instructed the RO to arrange for the Veteran to be examined by a psychiatrist to determine the current severity of his PTSD, and to readjudicate the claim.  Such examination took place in February 2010.  

Although the subsequent (March 2010) supplemental statement of the case (SSOC) listed the issues on appeal as service connection for lipoma, and entitlement to a rating in excess of 50 percent for PTSD, the discussion of issues in the SSOC addressed only the matter of service connection for lipoma, and neglected to address the rating for PTSD before returning the case to the Board.  This is a due process violation which must be corrected prior to the Board's review of the matter.   

Finally, it is noteworthy, that as this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should arrange for any further development indicated, and then readjudicate the Veteran's claim seeking a rating in excess of 50 percent for PTSD (to encompass consideration of entitlement to a TDIU rating).  If it remains denied, the RO should issue an appropriate SSOC (that encompasses the matter of TDIU) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


